     Case 2:19-cv-04678-SPL--JFM Document 7 Filed 07/15/19 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     BILL C. SOLOMON
 3   Assistant U.S. Attorney
     State Bar No. 020012
 4   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 5   Phoenix, Arizona 85004-4408
     Telephone: (602) 514-7500
 6   Facsimile: (602) 514-7696
     E-Mail: William.Solomon@usdoj.gov
 7
     Attorneys for the United States of America
 8
 9                      IN THE UNITED STATES DISTRICT COURT
10                          FOR THE DISTRICT OF ARIZONA

11                                                       No. CV-19-04678-PHX-SPL (JFM)
     United States of America,
12
                         Petitioner,                             STATUS REPORT
13
             v.
14
     Eugenii Glushchenko,
15
16                        Respondent.

17
18          On July 10, 2019, this Court authorized the Department of Homeland Security

19   (DHS), through component medical authority, to perform involuntary medical evaluations,

20   and involuntary blood draws and weight checks of Respondent Eugenii Glushchenko.

21   (Doc. 5.) This Court further authorized DHS to restrain Respondent in the event he were

22   to resist examinations, and to involuntarily administer hydration, nutritional supplements,

23   and urinary catheters if necessary to preserve Respondent’s life. (Id.) The United States

24   submits this status report in compliance with this Court’s order that it file a status report

25   no later than 5:00 p.m. today to inform the Court’s decision on setting a status hearing or

26   a hearing regarding the continuation of the TRO or a potential preliminary injunction. (Id.)

27          Set forth below are the pertinent details of the events that have transpired since this

28   Court issued the Temporary Restraining Order (TRO) (Doc. 5) on July 10, 2019.
     Case 2:19-cv-04678-SPL--JFM Document 7 Filed 07/15/19 Page 2 of 6




 1
 2          1.     A copy of the TRO (Doc. 5) was personally served on Mr. Glushchenko at
 3   the Eloy Detention Center on July 10, 2019, at approximately 8:30 p.m. See Exhibit 1
 4   (Declaration of Dale A. Welsh, Physician Assistant (PA Welsh)) at ¶ 5.
 5          2.     On July 11, 2019, a copy of each document filed in this matter (Docs. 1-6)
 6   was personally served on Mr. Glushchenko at the Eloy Detention Center.
 7          3.     Following service of the TRO upon Mr. Glushchenko, Mr. Glushchenko was
 8   provided with information on the medical necessity to eat and drink to preserve his health
 9   and the medical risks incurred during a hunger strike. Decl. of PA Welsh at ¶ 5.
10          4.     PA Welsh personally explained to Mr. Glushchenko DHS’s concerns
11   regarding his condition and the medical risks involved with a continued lack of appropriate
12   nourishment. Mr. Glushchenko was also informed that involuntary treatment would be
13   initiated. Decl. of PA Welsh at ¶ 5.
14          5.     On July 11, 2019, when Mr. Glushchenko continued to refuse to permit staff
15   to obtain vital signs and blood work, and to provide intravenous hydration, it became
16   necessary to use soft restraints to involuntarily obtain vital signs and blood work. Mr.
17   Glushchenko was given two liters of normal saline intravenously. These procedures, which
18   occurred without injury or complication and took approximately 2.5 hours to complete.
19   Mr. Glushchenko refused nutrition and further assessments the remainder of the day. Decl.
20   of PA Welsh at ¶ 6.
21          6.     On July 12, 2019, Mr. Glushchenko refused to voluntarily consume nutrition
22   or to allow staff to obtain vital signs. Due to his very emaciated physical status, medical
23   personal deemed it necessary to initiate involuntary feeding. It was again necessary to use
24   soft restraints, this time to pursue involuntary feeding via nasogastric tube (NGT). A NGT
25   was initially inserted into Mr. Glushchenko’s stomach, but the NGT was aborted because
26   Mr. Glushchenko was able to dislodge the tube. At that point, Mr. Glushchenko was given
27   the opportunity to voluntarily consume the nutritional supplement, but he refused. An
28   additional attempt at NGT placement was then performed, but Mr. Glushchenko was again


                                                 2
     Case 2:19-cv-04678-SPL--JFM Document 7 Filed 07/15/19 Page 3 of 6




 1   able to dislodge the tube. With much coaxing, Mr. Glushchenko did eventually, very
 2   slowly, consume the required amount of nutritional supplement and water without the use
 3   of the NGT. He consumed a total of 230 calories of nutrition for the day. Mr. Glushchenko
 4   caused himself to have a bloody nose due to the removal of the NGT, but otherwise he
 5   suffered no injury or complication from the feeding procedures. Labs were also obtained
 6   without resistance. It took approximately two hours to complete the entire procedure.
 7   Decl. of PA Welsh at ¶ 7.
 8          7.     On July 13, 2019, Mr. Glushchenko allowed staff to take his vital signs
 9   overnight, but he continued to refuse to consume nutrition. Mr. Glushchenko was directed
10   to consume the nutritional supplement voluntarily or NGT placement would again be
11   performed.   After the custody team was required to make a show of force at Mr.
12   Glushchenko’s door, he voluntarily consumed the required amount of nutritional
13   supplement; he did so very slowly, however, requiring ongoing coaxing by the medical
14   staff. At the conclusion of the feeding, which took approximately four hours, Mr.
15   Glushchenko had consumed a total of 460 calories of nutrition for the day. Mr.
16   Glushchenko refused further meals, water, and vitals the remainder of this day. Decl. of
17   PA Welsh at ¶ 8.
18          8.     On July 14, 2019, Mr. Glushchenko voluntarily consumed half of the
19   required nutritional supplement, but then stated he no longer believed the Court order was
20   in effect. Only after the security team conducted another show of force at his door did Mr.
21   Glushchenko voluntarily consume the rest of the required daily supplement. As on the
22   previous day, however, he consumed the nutritional supplement by taking very small sips.
23   After three hours of constant coaxing from the medical staff to voluntarily consume the
24   supplement or face NGT placement, Mr. Glushchenko consumed 460 calories of nutrition
25   for the day. Although he consented to having staff give him a sponge bath, he refused
26   further meals on this day. Decl. of PA Welsh at ¶ 9.
27          9.     Today, July 15, 2019, Mr. Glushchenko voluntarily consumed the required
28   daily amount of nutritional supplement quite quickly, after a verbal directive was given.


                                                 3
     Case 2:19-cv-04678-SPL--JFM Document 7 Filed 07/15/19 Page 4 of 6




 1   He consumed 1,050 calories total today. He refused to be weighed today. Although Mr.
 2   Glushchenko remains too weak to ambulate due to severe emaciation, he is visibly noted
 3   to have more energy and is of sound mind. Decl. of PA Welsh at ¶ 10.
 4          10.    While Mr. Glushchenko has voluntarily consumed the nutritional
 5   supplement, he has done so only after prolonged coaxing and repeated warnings that
 6   involuntary feeding would be necessary if he did not comply on his own. In light of Mr.
 7   Glushchenko’s continued refusal to allow his weight to be checked and the need to spend
 8   significant amounts of time coaxing him to drink the supplement or face involuntary
 9   feeding, it is the opinion of medical personnel that it remains necessary to have the
10   involuntary treatment order in effect to provide Mr. Glushchenko the necessary incentive
11   to consume nutrition. Medical personnel also believe the order is medically necessary in
12   order to continue to be able to perform involuntary medical monitoring and examinations
13   and to provide involuntary hydration and nutrition until Mr. Glushchenko chooses to end
14   his hunger strike. Decl. of PA Welsh at ¶¶ 11-12.
15          11.    DHS expects that Mr. Glushchenko will remain in detention for
16   approximately four more weeks, until he will be removed to Russia. Medical personnel
17   request that the involuntary treatment order remain in place in the interest of optimizing
18   Mr. Glushchenko’s nutritional status to prepare for his journey to Russia and to ensure his
19   physical wellbeing. Decl. of PA Welsh at ¶ 13.
20          12.    With respect to continued efforts to remove Mr. Glushchenko from the
21   United States, DHS has contracted for a special air ambulance charter to effect Mr.
22   Glushchenko’s lawful removal from the United States. Due to security concerns, DHS
23   cannot disclose the exact date of the charter flight, but the removal is expected to occur
24   within the next four weeks. The special air ambulance charter will not only address Mr.
25   Glushchenko’s unwillingness to voluntarily board a commercial removal flight, but it will
26   also allow DHS to safely remove Mr. Glushchenko from the United States in his current
27   medical condition. See Exhibit 2 (Supplemental Declaration of Jason Ciliberti, Assistant
28   Field Office Director of the Eloy Detention Center) at ¶ 3.


                                                  4
     Case 2:19-cv-04678-SPL--JFM Document 7 Filed 07/15/19 Page 5 of 6




 1         Respectfully submitted the 15th day of July, 2019.
 2                                                  MICHAEL BAILEY
                                                    United States Attorney
 3                                                  District of Arizona
 4                                                  s/Bill C. Solomon
 5                                                  BILL C. SOLOMON
                                                    Assistant U.S. Attorney
 6                                                  Attorneys for the United States of
                                                    America
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                5
     Case 2:19-cv-04678-SPL--JFM Document 7 Filed 07/15/19 Page 6 of 6




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on July 15, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing. I further certify that
 4   I mailed a copy of the foregoing First Class Mail addressed to the following CM/ECF non-
 5   registrants:
 6
 7          Eugenii Glushchenko (Axxx xxx 460)
            Eloy Detention Center
 8          1705 E. Hanna Rd.
            Eloy, AZ 85131
 9
            Respondent
10
11
12   s/ Lauren M. Routen
     United States Attorney’s Office
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                6
